Sherwood, J.
In the State v. Gibson, 111 Mo. 92, three of the members of this court agreed that the rule announced in State v. Feasel, 74 Mo. 524, holding that the taking away of a girl under age, for the purpose of having sexual intercourse with her even for a single-night, was an abduction for the purpose of concubinage within the meaning of the statute, was erroneous, and should he overruled, and two other members of this-court held in that case that a single act of sexual intercourse, would not authorize a conviction of abduction for the purpose mentioned.
A like intimation was given in State v. Johnson, *487115 Mo. loc. cit. 493. In consequence of these views we hold that State v. Feasel should he disapproved. Therefore judgment reversed and defendant discharged.
All concur.